Case 1:19-cv-01419-JMS-MPB Document 1 Filed 04/09/19 Page 1 of 5 PageID #: 1




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

 LILLIAN SORLIE,                                   )
                                                   )
                             Plaintiff,            )
                                                   ) CASE NO.: 1:19-cv-01419
          v.                                       )
                                                   )
 SAM'S EAST, INC. and WAL-MART                     )
 STORES, INC.,                                     )
                                                   )
                             Defendants.           )

                                           NOTICE OF REMOVAL

         TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
         COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

parties SAM'S EAST, INC. and WAL-MART STORES, INC., (“Defendants”), by counsel,

hereby files this Notice of Removal to remove the above-entitled action to this Court based upon

the following supporting grounds. Defendants, appearing solely for the purpose of this removal,

and for no other purpose, and preserving all other defenses available to it, state as follows:

                                                VENUE

    1. Removal to the Southern District of Indiana, Indianapolis Division, is appropriate pursuant

to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division, embraces

the County of Marion, where the action was pending prior to the filing of this Notice of Removal.

                                           REMOVAL IS TIMELY

    2. On March 11, 2019, the Defendants were served by certified mail with a Summons and

Complaint for Damages in the above-entitled action at the offices of its registered agent for service




{0019081/0068/01832259 v1}
Case 1:19-cv-01419-JMS-MPB Document 1 Filed 04/09/19 Page 2 of 5 PageID #: 2



of process in Indiana, CT Corporation System. Therefore, removal is timely under 28 U.S.C. §

1446(b)(1).

                                 STATE COURT PROCEEDINGS

    3. On March 6, 2019, Plaintiff filed her Complaint for Damages in the above-entitled action

against Defendant in the Marion County Superior Court in the State of Indiana, Cause No. 49D02-

1903-CT-009176, and is now pending therein.

    4. On March 21, 2019 the Defendants filed an Attorney Appearance, Jury Demand and

Motion for Enlargement of Time to File Responsive Pleading in the Marion County Superior Court

in the above-entitled action.

    5. On March 22, 2019, the Marion County Superior Court issued an Order Granting

Defendant’s Motion for Enlargement of Time to File Responsive Pleading, granting it a period of

time through and including May 3, 2019 in which to answer or otherwise respond to Plaintiff’s

Complaint for Damages and/or any discovery including Request for Admissions that may have

been filed with the Summons and Complaint for Damages.

    6. No further proceedings have been had in the Marion County Superior Court.

    7. Pursuant to S.D. Ind. L.R. 81-2(d), Walmart asserts that there are no state court motions

that remain pending at the time of this Notice of Removal.

                                DIVERSITY JURISDICTION EXISTS

         8.       This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship under

28 U.S.C. §§ 1441 and 1446.

    9. Plaintiff Lillian Sorlie is a citizen of the State of Indiana.




{0019081/0068/01832259 v1}
Case 1:19-cv-01419-JMS-MPB Document 1 Filed 04/09/19 Page 3 of 5 PageID #: 3



    10. Defendant, Sam’s East, Inc., an Arkansas corporation, is a wholly-owned subsidiary of

Wal-Mart Stores, Inc. with a principal place of business in the State of Arkansas.

    11. Defendant, Wal-Mart Stores, Inc. is a corporation organized under the laws of Delaware

with a principal place of business in the State of Arkansas.

    12. Because neither Defendant is incorporated in Indiana nor has its principal place of business

in Indiana, then neither Defendant is a citizen of the State of Indiana for purposes of diversity

jurisdiction.

    13. There is complete diversity of citizenship between the parties named in this case.

    14. Plaintiff’s Complaint for Damages does not demand a specific sum of monetary damages.

The State of Indiana does not permit a demand for a specific sum or permit recovery of damages

in excess of the amount demanded. Therefore, this Notice of Removal states that the monetary

value of the amount in controversy exceeds $75,000, exclusive of interest and costs, based upon

the following:

                a. In the Complaint, Plaintiff alleges she sustained physical injuries. (Compl. ¶ 17).

                b. Plaintiff contends she has incurred medical expenses and other costs. (Compl. ¶

                   18).

                c. In addition, Plaintiff claims to have experienced physical pain, mental anguish, and

                   the loss of enjoyment of life from her personal injuries. (Compl. ¶ 19).

                d. Plaintiff has advised Defendants via her counsel that she suffered a fractured

                   tailbone as a result of her fall on the store premises.

                e. Plaintiff’s counsel has refused to enter into a stipulation regarding the amount in

                   controversy in this case, implying that the amount in controversy for Plaintiff

                   exceeds $75,000, exclusive of interest and costs.




{0019081/0068/01832259 v1}
Case 1:19-cv-01419-JMS-MPB Document 1 Filed 04/09/19 Page 4 of 5 PageID #: 4



         15.      Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds $75,000

exclusive of interest and costs. Therefore, Defendants have a good-faith estimate that the amount

in controversy exceeds $75,000 based upon the information provided. Oshana v. Coca-Cola Co.,

472 F.3d 506, 511 (7th Cir. 2006); see also Workman v. United Parcel Service, Inc., 234 F.3d 998,

1000 (7th Cir. 2000).

         16.      This state court action is properly removed to this Court in accordance with 28

U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the jurisdic tio n

of the United States District Court for the Southern District of Indiana, Indianapolis Division; (2)

this action is between citizens of different States; (3) the amount in controversy exceeds $75,000

exclusive of interest and costs.

                                   STATUTORY REQUIREMENTS

    17. Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2, a copy of the entire state court file

is attached and includes the State Court Record as of the date of this Notice of Removal, includ ing

the following: Plaintiff’s Appearance, Complaint for Damages and Request for Jury Trial,

Summons,       Certificate   of Issuance of Summons,      Service Returned served, Defendants’

Appearance, Motion for Enlargement of Time to File Responsive Pleading, and Order granting the

same.

    18. A copy of this Notice of Removal has been filed in the Marion County Superior Court and

Plaintiff has been served with both this Notice of Removal and the Notice to Clerk of Filing Notice

of Removal.




{0019081/0068/01832259 v1}
Case 1:19-cv-01419-JMS-MPB Document 1 Filed 04/09/19 Page 5 of 5 PageID #: 5



    19. Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also attached hereto

as a separate Exhibit to this Notice of Removal.

    WHEREFORE, removing parties SAM'S EAST, INC. and WAL-MART STORES, INC., by

counsel, respectfully request that the above-entitled action be removed from the Marion County

Superior Court to the United States District Court for the Southern District of Indiana, Indianapo lis

Division.

                                               LEWIS WAGNER, LLP


                                                By:    /s/Lesley A. Pfleging
                                                       LESLEY A. PFLEGING, #26857-49A
                                                       KATHERINE L. ENGLISH, #35219-49
                                                       Counsel for Defendants

                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2019, a copy of the foregoing Notice of Removal was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the court's electronic filing system. Parties may access this filing through the court's system.

 Nicholas J. Wagner
 STEWART & STEWART
 931 South Rangeline Road
 Carmel, IN 46032
 nicholas@getstewart.com
 Counsel for Plaintiff

                                                       By: __/s/Lesley A. Pfleging
                                                              LESLEY A. PFLEGING

LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
lpfleging@lewiswagner.com
kenglish@lewiswagner.com




{0019081/0068/01832259 v1}
